Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-18 remain pending.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner’s amendment was given in an interview with Mr. Antony Edwards on June 08, 2022.
The application has been amended as follows: 
Claim 8 – Line 1:  Replace “claim 8” with --claim 1--;
Claim 11 – Line 1:  Delete “a wrap angle of”;
Claim 14 – Line 6:  Replace the first recitation of “the pump casing” with --a pump casing--;
Specification Page 26 – Line 7:  Replace “502” with --532--.

Reasons for Allowance
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1 & 14 are both directed to an integrated pressurized pump shaft seal assembly for a submersible pump having specific structure that allows the assembly to pressurize the cooling oil circulating around the motor without increasing the size of the motor and/or the size of the pump casing.  They are also able to achieve this pressurization without introducing additional pressurization mechanisms to the system (i.e. a compressed gas or a piston), see Page 27 – Lines 6-22.  The closest prior art found was Andrews (US 6,379,127 B1), but other similar prior art was found that was close to the applicant’s invention such as Bottan (US 2013/0183178 A1), Holmes (US 6,422,822 B1), Goodner (US 2,506,827 A) & Tarui (US 2011/0123337 A1).  However, the applicant’s claimed integrated pressurized pump shaft seal comprises features that the examiner does not find to be taught (or could be used to arrive at the applicant’s invention) by the prior art of record, alone or in combination.  
For example, the applicant’s claimed invention describes how the integrated pressurized pump shaft seal assembly comprises:  an oil reservoir having a pressure equal to or less than an ambient pressure of ambient pressure external fluids surrounding the pump casing (see Claim 1 – Lines 6-7).  
All of the prior art found was either silent regarding the pressure of the fluid in their equivalent “oil reservoir” (being an oil reservoir disposed within the pump casing and having an outlet  flowing into the inlet of the centrifugal oil pump impeller used to pressurize the oil) OR specifically taught having some sort of pressurization mechanism for pressurizing the oil in the oil reservoir (for example the “pressurization reservoir (PA)” in Andrews or the “pressurized accumulator (60)” in Holmes.  The prior art also notes that they are specifically keeping the pressure inside these oil reservoirs “at a level higher than that found in the external environment at the working depth of the pump” (See Andrews: see Column 5 – Lines 38-44).  It is important to ensure the oil within these internal cavities are kept at a pressure higher than the surrounding fluid in order to prevent the external fluid from infiltrating into pump assembly.  So the examiner can find no prior art (or motivation) to have a submersible pump assembly with an oil cavity coupled to centrifugal oil pump, where the oil cavity has a pressure equal to or less than the ambient pressure of the ambient pressure external fluids surrounding the pump casing.
FURTHERMORE, the applicant’s invention includes other features not found in the prior art including having the plurality of impeller outlets in fluid communication with a diffusion element comprising an internal diffusion bore in fluid communication with an internal volute diffusion element, wherein the diffusion element converts the velocity of oil pumped from the oil reservoir into a static pressure, wherein the internal volute diffusion element comprises an axially vertical spiral volute diffusion chamber located between an inner wall and an outer wall of a mechanical seal housing, and an outlet of the internal volute diffusion element flows into a seal chamber defined by the mechanical seal housing, wherein the seal chamber has a mechanical shaft seal to prevent the ingress of ambient pressure external fluids into the seal chamber (see Claim 1 – Lines 13-24).
While the closest prior art Andrews does have a plurality of stator vanes (632) to regulate the fluid being discharged by the plurality of impeller outlet ports, their stator vanes are serving a different purpose (to partially disrupt the buffer fluid’s tendency to rotate with the impeller, thereby maintaining a relative velocity differential between the impeller and the buffer fluid in the immediate vicinity of the pick-up tube of the impeller) AND have a different structure (being in the form of a plurality of vanes radiating inward from the internal surface of the outer shell), see Column 9 – Lines 22-29.  So there is no motivation to incorporate the diffusion element (as outlined in Claim 1) into an integrated pressurized pump shaft seal assembly of Andrews without relying on hindsight reconstruction.   
It is the examiner’s finding that the art of record considered as a whole, alone, or in combination, neither anticipates nor renders obvious having an integrated pressurized pump shaft seal assembly with such specific structure.
Independent Claim 14 is reciting the same limitations that were found to be allowable in Claim 1, so Claim 14 is allowed for the same reasons as those described above.
Claims 2-13 & 15-18 are allowed by virtue of their dependency on Claims 1 & 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BRUNJES whose telephone number is (571)272-2083. The examiner can normally be reached M-F: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.J.B/Examiner, Art Unit 3746     

/ESSAMA OMGBA/Supervisory Patent Examiner, Art Unit 3746